DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, the limitation “the first inclined surface, facing toward the second diffuser part, of the first diffuser part comprises a second inclined surface of the second diffuser part” does not make much sense. It is unclear how a first diffuser part comprises a second inclined surface of the second diffuser part while the first diffuser part and the second diffuser part are separate components. Further, from claim 4, the movable diffuser part comprises the first inclined surface, not the first diffuser part. As a result, no meaningful art rejection can be made.
	Claim 6 is indefinite for being dependent on claim 5.
In claim 11, there is a lack of antecedent basis for the limitation “the first inclined surface” on line 2 of the claim.
Claim 12 is indefinite for being dependent on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuyama (9,874,226).
Fukuyama discloses  a prior art diffuser, comprising: a pressure drive mechanism having a piston 108 (see annotated Fig. 10 below); a first diffuser part and a second diffuser part spaced oppositely, wherein a pressure diffusion flow channel 101 for pressure diffusion of a gas is formed between the first diffuser part and the second diffuser part, and a movable diffuser part 103, connected with the pressure drive mechanism and movably arranged on one of the first diffuser part and the second diffuser part; wherein the movable diffuser part is configured to get close to or leave away from the other one of the first diffuser part and the second diffuser part under the action of a pressure medium (via conduits 111 and 113) in the pressure drive mechanism, so as to adjust a width of the pressure diffusion flow channel. 

[AltContent: textbox (First inclined surface)][AltContent: arrow][AltContent: textbox (Groove)][AltContent: arrow][AltContent: textbox (Second diffuser part)][AltContent: arrow][AltContent: textbox (First diffuser part)][AltContent: arrow][AltContent: textbox (Pressure drive mechanism)][AltContent: arrow]		
    PNG
    media_image1.png
    722
    503
    media_image1.png
    Greyscale

		Annotation of Fig. 10 of Fukuyama.

Regarding claim 2, the diffuser further comprising connecting pipes 111 and 113, wherein the movable diffuser part is annular (col. 1, lines 31-35); a plurality of pressure drive mechanisms (col. 1, lines 36-49); the pressure drive mechanisms  are spaced in a circumferential direction of the movable diffuser part and are connected with the movable diffuser part and the pressure drive mechanisms are inherently connected in series or in parallel through the connecting pipes (Fig. 10).
Regarding claim 3, the surface, facing toward the second diffuser part, of the first diffuser part is provided with a groove (see Fig. 10 above); the groove communicates with the pressure diffusion flow channel 101; and the movable diffuser part 103 is movably arranged in the groove.
Regarding claim 4, the movable diffuser part 103 comprises a first inclined surface facing toward the second diffuser part (see annotated Fig. 10 above), and the first inclined surface is inclined to get close to the second diffuser part along the flowing direction of a gas flow in the pressure diffusion flow channel.
Regarding claim 7, the pressure drive mechanism comprises a cylinder 107 and a piston 108 which includes the rod 106 (Fig. 10 above), wherein the cylinder has an accommodating cavity (Fig. 10 above); one end of the piston 108 is slidably arranged in the accommodating cavity; another end of the piston (the right end of the rod 106; Fig. 10 above); extends out of the cylinder and is connected with the movable diffuser part 103; and the piston is configured to be driven to slide by changing the volume of a pressure medium in the accommodating cavity (col. 1, lines 50-61).
Regarding claim 8, the pressure drive mechanism comprises an elastic member 115 (Fig. 10 above); the piston divides the accommodating cavity into a first cavity 109 and a second cavity 110; the first cavity is configured to allow the pressure medium to flow in or out; the elastic member is accommodated in the second cavity 110; and the elastic member abuts between the piston and  inner wall of the second cavity along the moving direction of the piston.
Regarding claim 9, the piston comprises a plug body 108 and a rod body 106; the plug body is slidably arranged in the accommodating cavity along an axial direction; the rod body is connected to an axial side of the piston body and extends out of the cylinder via the second cavity 110 and is connected with the movable diffuser part 103; the elastic member 115 sleeves the outside of the rod boy 106 and the elastic member has a first end and a second end, the first end abutting against the plug body 108 and the second end abutting against the inner wall of the second cavity (Fig. 10 above).
Regarding claim 13, Fukuyama discloses a centrifugal compressor, comprising an impeller; and the diffuser according to claim 1; wherein the pressure diffusion flow channel 101 communicates with an outlet of the impeller (Fig. 10 above).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandukwalla et al. (4,257,733).
Bandukwalla discloses a diffuser, comprising: a pressure drive mechanism including element 30; a first diffuser part and a second diffuser part spaced oppositely (see annotated Figure below), wherein a pressure diffusion flow channel 16 for pressure diffusion of a gas is formed between the first diffuser part and the second diffuser part, and a movable diffuser part 30, connected with the pressure drive mechanism and movably arranged on one of the first diffuser part and the second diffuser part; wherein the movable diffuser part is configured to get close to or leave away from the other one of the first diffuser part and the second diffuser part under the action of a pressure medium (via conduit 38) in the pressure drive mechanism, so as to adjust a width of the pressure diffusion flow channel.

[AltContent: textbox (First inclined surface)][AltContent: textbox (First diffuser part)][AltContent: textbox (Second diffuser part)][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image2.png
    641
    480
    media_image2.png
    Greyscale

	Annotation of Figure of Bandukwalla et al.

Regarding claim 11, as far as it is definite, the inclined surface (see annotated Figure above), facing toward the second diffuser part, of the first diffuser part is provided with a groove 28; the groove communicates with the pressure diffusion flow channel 16; the movable diffuser part 30 is movably arranged in the groove and the movable diffuser part is configured to form a preset gap with the bottom surface of the groove after moving to an extreme position close to the bottom surface of the groove (see the enlarged portion of the Figure below).

[AltContent: textbox (Preset gap)][AltContent: arrow]
    PNG
    media_image3.png
    397
    529
    media_image3.png
    Greyscale

		
		Enlarge Portion of the Figure of Bandukwalla et al.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama in view of Plunkett (4,460,310).
Fukuyama discloses all the limitations except the pressure drive mechanism does not comprising an inlet electromagnetic vale and an outlet electromagnetic vale; the first cavity is provided with a medium inlet and a medium outlet; the inlet electromagnetic valve is arranged at the medium inlet so as to control the connection or disconnection of inflowing pressure medium; and the outlet electromagnetic valve is arranged at the medium outlet and, configured to control the connection or disconnection of outflowing pressure medium as claimed.
Plunket discloses a variable diffuser arrangement comprising a movable diffuser part 30 arranged at a diffusion flow channel 16 (Fig. 1); a solenoid (electromagnetic) valve 40 in fluid communication with a conduit 41 for regulating the pressure behind the movable diffuser part 30 (col. 4, lines 41-46). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the diffuser of Fukuyama with an electromagnetic valve connected to each of conduit 111 and 113 for the purpose of regulating the pressure in in cylinder for precise movements of the movable diffuser part.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Iwata (8,689,552), Zinsmeyer (4,611,969) and DeLaurier et al. (4,844,690) are cited to show different compressor diffuser constructions.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745